DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks filed on 6/23/2022. Claims 1-9 are pending review in this action. The previous 35 U.S.C 102 rejections are upheld, as detailed below. The previous 35 U.S.C 103 rejections are upheld, as detailed below. For purposes of compact prosecution, new grounds of rejection are added below.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armand et al. (US 6340716B1).
Regarding Claim 1, Armand discloses an additive (ionic compound) for a non-aqueous electrolyte solution corresponding to formula (IV) (see below) wherein R1, R2, R3, and R6 may be Y, YO-, YS-, Y2N, or F, wherein Z1, Z2, and Z3 may be =O, =NC≡N, =C(C≡N)2, =NS(=Z)2R6, or =C[S(=Z)2R6]2, and wherein Y may be a monovalent organic radical (p.2, Col. 2, lines 2-21).

    PNG
    media_image1.png
    159
    338
    media_image1.png
    Greyscale

Formula (IV) (Armand US 6340716B1)
Armand’s Formula (IV) satisfies instantly claimed Formula 1, as follows. Armand’s Z3 is NSO2R, where R corresponds to the instantly claimed Z1 and may be F. Armand’s Z1 and Z2 may be O. Armand’s R1, R2 and R3 correspond to the instantly claimed Z4, Z2 and Z3, respectively and may be F. Armand’s M+, corresponds to the instantly claimed Mp+ and is a proton or metal cation with a valance between 1 and 3 (p.2, Col. 1, line 60 – Col.2, line 57).
Regarding Claim 2, Armand further discloses R1, R2, R3, and R6 may be Y, YO-, YS-, Y2N, or F, and Z1, Z2, and Z3 may be =O, =NC≡N, =C(C≡N)2, =NS(=Z)2R6, or =C[S(=Z)2R6]2, and wherein Y may be a monovalent organic radical (p.2, Col. 2, lines 2-21). Thus, when =NS(=Z)2R6 is selected for Z3 of Formula (IV), each of R1 (corresponding to Z4 of the instant claims), R2 (corresponding to Z2 of the instant claims), R3 (corresponding to Z3 of the instant claims), and R6 (corresponding to Z1 of the instant claims) may be a fluorine atom. 
Regarding Claim 3, Armand further discloses that M+ of Formula (IV) is a metal cation and may be an alkali metal such as a lithium ion or a potassium ion (p.2, Col.2, lines 22-25).
Regarding Claim 4, Armand further discloses a non-aqueous electrolyte solution (ion conducting material) comprising a non-aqueous solvent, a solute (p.6, Col. 9, line 51-Col. 10, line 23), and the additive (ionic compound) for a non-aqueous electrolyte solution (ion conducting material) detailed above (p.6, Col. 9, line 32- Col. 10, line 31).
Regarding Claim 5, Armand discloses an exemplary example of the synthesis of a non-aqueous electrolyte solution (ion conducting material) in Example 3 (p.8, Col. 13, lines 21-33). Example 3 of Armand discloses the non-aqueous electrolyte solution (ion conducting material) is made from mixing 834 mg of an additive (lithium salt, ionic compound), 1 g of a solute (polyethylene oxide), and 30 mL of a non-aqueous solvent (acetonitrile; ρ=0.786 g/ml, resulting in a mass of 23.58 g in 30 mL) (p.8, Col.13, lines 27-28). Thus, the additive (lithium salt, ionic compound) is present in the non-aqueous electrolyte solution (ion conducting material) at 3.28 mass% based on the total amount of the non-aqueous solvent (acetonitrile), the solute (polyethylene oxide), and the additive (lithium salt, ionic compound) for a non-aqueous electrolyte solution (ion conducting material). 
The examiner notes that it would be understood by the skilled artisan that similar mixture compositions would be applicable for the various additives (ionic compound), non-aqueous solvents, and solutes disclosed by Armand.
Regarding Claim 8, Armand further discloses that the non-aqueous solvent may be propylene or ethylene carbonate, alkylcarbonates, esters, linear and cyclic ethers, or sulfones (p.6, Col. 9, lines 32-47). 
Regarding Claim 9, Armand further discloses a non-aqueous electrolyte solution battery (electrochemical generator) comprising a positive electrode, a negative electrode, and the non-aqueous electrolyte solution (ion conducting material) detailed above (p.6, Col. 10, lines 24-30).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Armand et al. (US 6340716B1).
Regarding Claim 1:
Armand discloses an additive (ionic compound) for a non-aqueous electrolyte solution corresponding to formula (IV) (see below) wherein R1, R2, R3, and R6 may be Y, YO-, YS-, Y2N, or F, wherein Z1, Z2, and Z3 may be =O, =NC≡N, =C(C≡N)2, =NS(=Z)2R6, or =C[S(=Z)2R6]2, and wherein Y may be a monovalent organic radical (p.2, Col. 2, lines 2-21).

    PNG
    media_image1.png
    159
    338
    media_image1.png
    Greyscale

Formula (IV) (Armand US 6340716B1)
Armand’s Formula (IV) satisfies instantly claimed Formula 1, as follows. Armand’s Z3 is NSO2R, where R corresponds to the instantly claimed Z1 and may be F. Armand’s Z1 and Z2 may be O. Armand’s R1, R2 and R3 correspond to the instantly claimed Z4, Z2 and Z3, respectively and may be F. Armand’s M+, corresponds to the instantly claimed Mp+ and is a proton or metal cation with a valance between 1 and 3 (p.2, Col. 1, line 60 – Col.2, line 57). Therefore, all of the limitations of Claim 1 are met.
Regarding Claim 2 (Dependent Upon Claim 1):
Armand discloses the additive of Claim 1 as set forth above. Armand further discloses R1, R2, R3, and R6 may be Y, YO-, YS-, Y2N, or F, and Z1, Z2, and Z3 may be =O, =NC≡N, =C(C≡N)2, =NS(=Z)2R6, or =C[S(=Z)2R6]2, and wherein Y may be a monovalent organic radical (p.2, Col. 2, lines 2-21). Thus, when =NS(=Z)2R6 is selected for Z3 of Formula (IV), each of R1 (corresponding to Z4 of the instant claims), R2 (corresponding to Z2 of the instant claims), R3 (corresponding to Z3 of the instant claims), and R6 (corresponding to Z1 of the instant claims) may be a fluorine atom. Therefore, all of the limitations of Claim 2 are met.
Regarding Claim 3 (Dependent Upon Claim 1):
Armand discloses the additive of Claim 1 as set forth above. Armand further discloses that M+ of Formula (IV) is a metal cation and may be an alkali metal such as a lithium ion or a potassium ion (p.2, Col.2, lines 22-25). Therefore, all of the limitations of Claim 3 are met.
Regarding Claim 4 (Dependent Upon Claim 1):
Armand discloses the additive of Claim 1 as set forth above. Armand further discloses a non-aqueous electrolyte solution (ion conducting material) comprising a non-aqueous solvent, a solute (p.6, Col. 9, line 51-Col. 10, line 23), and the additive (ionic compound) for a non-aqueous electrolyte solution (ion conducting material) detailed above (p.6, Col. 9, line 32- Col. 10, line 31). Therefore, all of the limitations of Claim 4 are met.
Regarding Claim 5 (Dependent Upon Claim 4):
Armand discloses the additive of Claim 4 as set forth above. Armand discloses an exemplary example of the synthesis of a non-aqueous electrolyte solution (ion conducting material) in Example 3 (p.8, Col. 13, lines 21-33). Example 3 of Armand discloses the non-aqueous electrolyte solution (ion conducting material) is made from mixing 834 mg of an additive (lithium salt, ionic compound), 1 g of a solute (polyethylene oxide), and 30 mL of a non-aqueous solvent (acetonitrile; ρ=0.786 g/ml, resulting in a mass of 23.58 g in 30 mL) (p.8, Col.13, lines 27-28). Thus, the additive (lithium salt, ionic compound) is present in the non-aqueous electrolyte solution (ion conducting material) at 3.28 mass% based on the total amount of the non-aqueous solvent (acetonitrile), the solute (polyethylene oxide), and the additive (lithium salt, ionic compound) for a non-aqueous electrolyte solution (ion conducting material). 
The examiner notes that it would be understood by the skilled artisan that similar mixture compositions would be applicable for the various additives (ionic compound), non-aqueous solvents, and solutes disclosed by Armand. Therefore, all of the limitations of Claim 5 are met. In Regards to Claim 6 (Dependent Upon Claim 4):
Armand further discloses that a salt (solute) conventionally used in the prior art may also be included in the non-aqueous electrolyte solution (ion conducting material) (p.6, Col. 10, lines 11-14). Armand further discloses that lithium tetrafluoroborate (LiBF-4) salt is used in the preparation of the additive (lithium salt, ionic compound) of Example 3 (p.8, Col. 13, lines 22-26).  
As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select lithium tetrafluoroborate (LiBF-4) salt as the conventionally used salt, as it is selected by Armand as an intermediate salt in the synthesis of the additive (ionic compound) of Example 3. By doing so, the all of the limitations of Claim 6 are met.
Regarding Claim 8 (Dependent Upon Claim 4):
Armand discloses the additive of Claim 4 as set forth above. Armand further discloses that the non-aqueous solvent may be propylene or ethylene carbonate, alkylcarbonates, esters, linear and cyclic ethers, or sulfones (p.6, Col. 9, lines 32-47). Therefore, all of the limitations of Claim 8 are met.
Regarding Claim 9 (Dependent Upon Claim 4):
Armand discloses the additive of Claim 4 as set forth above. Armand further discloses a non-aqueous electrolyte solution battery (electrochemical generator) comprising a positive electrode, a negative electrode, and the non-aqueous electrolyte solution (ion conducting material) detailed above (p.6, Col. 10, lines 24-30). Therefore, all of the limitations of Claim 9 are met.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Armand et al. (US 6340716B1), as applied to Claim 4 above, and further in view of Lee et al. (US 20170179528A1).
In Regards to Claim 7 (Dependent Upon Claim 4):
Armand further discloses that the non-aqueous electrolyte solution (ion conducting material) may further contain an additive conventionally used in non-aqueous electrolytes (p.6, Col.10, lines 20-24).
Armand is deficient in disclosing that the non-aqueous electrolyte solution (ion conducting material) further comprise specifically at least one selected from the group consisting of vinylene carbonate, fluoroethylene carbonate, 1,3,2-dioxathiolane 2,2-dioxide, tetravinylsilane, and 1,3- propanesultone.
Lee discloses an electrolyte for a lithium ion battery (100), and that the electrolyte may contain vinylene carbonate as an additive (Figure 1, [0031, 0035, 0054, 0067]). Lee further teaches that the addition of vinylene carbonate to the electrolyte serves to improve the life cycle of the electrolyte [0054].
As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the conventionally used additive of the non-aqueous electrolyte solution (ion conducting material) disclosed by Armand, vinylene carbonate, as it is known in the art as a common additive in a non-aqueous electrolyte which additionally serves to improve cycle life of the electrolyte, as taught by Lee. By doing so, all of the limitations of Claim 7 are met.
Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments related to 35 U.S.C 102, the examiner maintains that Armand et al. (US 6340716B1) teaches the additive of Instant Claim 1, as detailed below.
Armand discloses an additive (ionic compound) for a non-aqueous electrolyte solution corresponding to formula (IV) (see below) wherein R1, R2, R3, and R6 may be Y, YO-, YS-, Y2N, or F, wherein Z, Z1, Z2, and Z3 may be =O, =NC≡N, =C(C≡N)2, =NS(=Z)2R6, or =C[S(=Z)2R6]2, and wherein Y may be a monovalent organic radical (p.2, Col. 2, lines 2-21).

    PNG
    media_image1.png
    159
    338
    media_image1.png
    Greyscale

Formula (IV) (Armand US 6340716B1)
Upon selecting =NS(=Z)2R6 - for Z3, formula (IV) becomes:

    PNG
    media_image2.png
    264
    464
    media_image2.png
    Greyscale

Further selecting O for Z, Z1, and Z2, formula (IV) becomes:

    PNG
    media_image3.png
    264
    464
    media_image3.png
    Greyscale

Substituted Formula (IV) -2
Armand teaches R1, R2, R3, and R6 may be Y, YO-, YS-, Y2N, or F, wherein Y may be a monovalent organic radical (p.2, Col. 2, lines 2-21). Thus, the skilled artisan would appreciate that at least one of R1, R2, R3, and R6 may be F. As such, Armand can be understood to teach the additive in Instant Claim 1. Also, the prior art of Armond teaches the additive with sufficient specificity as required by MPEP 2131.03 to be considered at 102 type rejection. 
As an effort to advance prosecution, a 35 U.S.C 103 rejection has been added to further address Claims 1-5 and 8-9.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724